Citation Nr: 9920035	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Increased evaluation for keratitis manifested by corneal 
opacity with decreased vision, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to November 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Buffalo, New York, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO declined to increase the disability 
rating for service connected keratitis manifested by corneal 
opacity with decreased vision above 20 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected keratitis manifested by 
corneal opacity with decreased vision is manifested by 
complaints of worsening vision and objective evidence of 
visual acuity of 20/200 in the left eye and 20/20 in the 
right eye, corneal scarring with posterior chamber 
intraocular lens.


CONCLUSION OF LAW

The criteria for an assignment of a rating above 20 percent 
for keratitis manifested by corneal opacity with decreased 
vision have not been satisfied.  38 U.S.C.A. §  1131, 5107 
(West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.84a, 
Diagnostic Codes 6001, 6077 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  In March 1947, the RO granted 
service connection for the veteran's defective vision of the 
left eye, residual of keratitis, with a 10 percent rating 
effective November 15, 1946, the date following service 
discharge.  The veteran's service medical records show that 
the veteran was diagnosed in service with keratitis, acute, 
ulcerative, severe, cause and vision undetermined, left eye.  
His postservice left eyesight was listed as 20/100.  This 
rating was continued until a December 1967 rating decision, 
when the RO granted a temporary 100 percent convalescence 
rating for veteran's left eye disability, now described as 
keratitis manifested by corneal opacity.  The 100 percent 
rating was initially granted from November 3rd to December 
31st of 1947, and was later extended to January 31, 1948.  By 
a February 1968 RO decision, the veteran's keratitis 
manifested by corneal opacity with impaired vision was rated 
as 20 percent disabling, based on January 1968 VA outpatient 
treatment records that showed 20/30 vision in the right eye, 
and 20/200 vision in the left eye.  Subsequent rating 
decisions confirmed the 20 percent rating.  

As indicated above, the veteran has appealed the assignment 
of a 20 percent rating for his service connected keratitis 
manifested by corneal opacity with decreased vision, and 
contends that a higher rating is warranted.  After a review 
of the records, the Board finds that the evidence does not 
support his claim for an increased evaluation.

The veteran's keratitis disability is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Codes (DC) 6001-6077.  DC 6001, 
keratitis, in chronic form, is rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology; the minimum rating during active pathology is 10 
percent.  DC 6061-6079 rate impairment of central visual 
acuity for a range of acuities, from 100 percent for 
anatomical loss of both eyes (DC 6061) to 0 percent for 
vision 20/40 or better in both eyes.  DC 6077 provides a 20 
percent rating for 20/200 vision in one eye and 20/40 in the 
other eye.  An increased rating to 30 percent is assigned 
under a number of possible eyesight acuity scenarios --  
20/200 in one eye and 20/50 in the other (DC 6076), 20/70 in 
both eyes (DC 6078), 20/100 in one eye and 20/70 in the other 
(DC 6078), 15/200 in one eye and 20/50 in the other (DC 
6076), 10/200 in one eye and 20/40 in the other (DC 6077), 
5/200 in one eye and 20/40 in the other (DC 6074) and 
blindness in 1 eye, having only light perception, with 20/40 
in the other.     

The most recent visual examination on record is an April 1997 
VA examination.  As part of this examination, the report 
reveals a medical history that includes information that the 
veteran developed a herpes simplex infection of the left 
cornea, and that he has had cataract surgery in both eyes.  
Upon examination, the veteran's right eye near vision was J10 
uncorrected and J1 corrected.  At distance, his right eye 
vision was 20/100 minus 2 uncorrected and 20/20 corrected.  
In the left eye, his near vision was J14 uncorrected and J10 
corrected.  At distance, his left eye vision is 20/200 
uncorrected or corrected.  His lids and lashes on slit lamp 
examination were within normal limits.  The conjunctiva and 
right cornea were within normal limits.  The left eye cornea 
had several diffuse corneal scars, described as mid stromal 
scars extending centrally to the peripheral cornea from the 7 
to 8 o'clock position, as well as a mid stromal scar from 3 
to 5 o'clock on the cornea from the mid central to peripheral 
cornea.  The left eye also showed diffuse superficial scars 
throughout the cornea and guttata.  There are posterior 
chamber lenses in both eyes.    The diagnosis was corneal 
scars both mid stromal and superficial throughout the cornea 
secondary to old herpes simplex infection, with background 
diabetic retinopathy in both eyes and pseudophakic in both 
eyes with posterior chamber intraocular lens.          

In reviewing the evidence in this case in comparison to the 
30 percent criteria for impairment of visual acuity, the 
Board finds that the veteran's eye condition does not warrant 
an increased rating.  With left eye vision of 20/200 and 
corrected right eye vision of 20/20, the veteran's current 
disability rating, which is protected at 20 percent, is 
appropriate under 6077.  There is no evidence of active 
keratitis pathology.  Furthermore, the Board does not find 
sufficient evidence of pain, rest requirements, or episodic 
incapacity to warrant an increased rating above 20 percent.  
For the foregoing reasons, the Board finds that the 20 
percent rating under the Schedule for the veteran's keratitis 
is the most appropriate rating.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

This 20 percent disability rating for keratitis, according to 
the Schedule, does not preclude the Board from granting 
higher ratings for either of these disabilities.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service connected disability" is made.  
38 C.F.R. § 3.321 (b)(1) (1997).  The Board must find that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 
100 percent, exists in the Schedule that anticipates greater 
disability of the eye.  The record does not establish a basis 
to support a higher rating under the Schedule.  Additionally, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The record does show that the veteran 
has required periods of hospitalization in 1994 and 1995 for 
right and left eye cataract surgery.  However, the Board does 
not find that this could be considered frequent 
hospitalization so as to require extraschedular 
consideration.  The record also does not show that this 
condition has markedly interfered with his employment.    For 
the reasons noted above, the Board concludes that the 
impairment resulting from the keratitis manifested by corneal 
opacity with decreased vision is adequately compensated by 
the rating now assigned.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not 
warranted in this case.







ORDER

Entitlement to an increased rating for keratitis manifested 
by corneal opacity with decreased vision is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

